DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/19/2022 has been entered. Claims 1-4, 6-7, 9-20 and 23-24 are pending in the application. Claim 1 is amended incorporating new limitation “adjoined to one another”, “an interior space”, Claim 24 is amended incorporating new limitation “by releasing the fluid that has filled the hollow space in each cell through an opening in the top layer”. Applicant’s amendments and argument to the claims have overcome each and every objection and 112(a), 112(b) rejection previously set forth in the Non-Final Office Action mailed 04/20/2022. 
Claims 1-4, 6-7, 9-20 and 23-24 are examined on the merits
Response to Arguments


Applicant’s arguments, see page 9, filed 7/19/22, with respect to Claim 1 and 13 have been fully considered and are persuasive. Specifically, prior art of the record does not teach the new limitation “a plurality of cells adjoined to one another by” and “by releasing the fluid that has filled the hollow space in each cell through an opening in the top layer” Therefore, The rejection of 4/20/2022 has been withdrawn.
However, upon further consideration, a new ground(s) of rejection is made in view of Hunt (16/622809), accordingly this action is a non-final.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-3, 11-12, 16-20 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/622809 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they merely use different language to claim the plurality of cells and the plurality of cells is configured to selectively collapse. 
Regarding Claim 1 and 24, Claim 1 of the copending application recites s deflating one or more of the plurality of elongate cells results in the wound closure device collapsing along a width of the collapsible structure, while the instant claim 1 and 24 require the plurality of cells and is configured to selectively collapse in a vertical plane of the collapsible structure and thereby causes at least a portion of the collapsible sheet to collapse. Because the copending application discloses more limitations (“collapsing along a width of the collapsible structure”), and as such discloses a species of the instant application’s genus. Since it has been held that a species anticipates the genus, the copending claim 1 anticipates the pending claim 1.
Regarding Claim 2, Claim 1 of the copending application recites “at least one of the cells is inflatable and deflatable”, and therefore the instant claim is anticipated.
	Regarding Claim 3, Claim 4 of the copending application recites “the top layer and the bottom layer comprises a flexible film material”, and therefore the instant claim is anticipated.
	Regarding Claim 11, Claim 1 of the copending application recites “the wound closure device is configured to create a sealed space over a wound”, and therefore the instant is anticipated.
	Regarding Claim 12, Claim 18 of the copending application recites “a suction port configured to supply negative pressure to the wound”, and therefore the instant claim is anticipated.
	Regarding Claim 16, Claim 16 of the copending application recites “a tissue protecting layer” and Claim 22 recites “inserting a tissue protection layer over the wound before placing the collapsible structure”, and therefore the instant claim is anticipated.
	Regarding Claim 17, Claim 17 of the copending application recites “one or more drapes configured to cover the collapsible structure and form a seal around a wound”, and therefore the instant claim is anticipated.
	Regarding Claim 18, Claim 20 of the copending application recites “placing a collapsible structure in or over the wound”, and therefore the instant claim is anticipated.
	Regarding Claim 19, Claim 19 of the copending application recites “a negative pressure source configured to supply negative pressure to the collapsible structure to cause collapse of the collapsible structure”, and therefore the instant claim is anticipated.
	Regarding Claim 20, Claim 22 of the copending application recites “inserting a tissue protection layer over the wound before placing the collapsible structure” and therefore the instant claim is anticipated. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:   Prior arts fails to teach or reasonably suggest “one of the plurality of cells has an interior space that is fluidically isolated from all other cells of the plurality of cells and is selectively collapse, …, cause at least a portion of the collapsible sheet to collapse” as recited in claim 1. The closest prior art of record is Kauffman et al (AU 2012261793) which discloses the claimed device as claimed in claim 1 except for “one of the plurality of cells has an interior space that is fluidically isolated from all other cells, and the plurality of cells are selectively collapse and causes at least a portion of the collapsible sheet to collapse”  Helen (US 2245909 A) teaches one of the plurality of cell as an interior space that is fluidically isolated from all other cells, however the cells of Whitney is configured to inflate thereby provides cushioning while the claimed device is configured to deflate providing collapsible structure. Therefore, Whiney teaches away from the instant invention because Helen works opposite way. Canner (WO 2015061352 A2) teaches the wound closure device is configured to be collapsed, thereby facilitating a closure of the wound. However, Canner utilize negative pressure facilitating collapsing the whole structure, and therefore Canner fails to cure the deficiency of Kauffman and does not teach the limitation “the one of the plurality of cells has an interior space that is fluidically isolated from all other cells” as required by claim 1.  There are no other prior art teaches the collapsible sheet comprising a plurality of cells isolated from all other cells and configured to selectively collapse thereby cause at least a portion of the collapsible sheet to collapse. Accordingly Claim 1 and its dependent claims 2-4, 6-7, and 9-20 and 23 are allowable over the prior art.
Similarly, claim 24 recites “at least one of the plurality of cells is configured to be individually selectively collapsible”, “thereby causing at least a portion of the collapsible sheet to collapse”. Accordingly, claim 24 is allowable over the prior art
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781